DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

3.	Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 18 January 2022 is acknowledged.

4.	Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 January 2022.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2014/0309471 A1).
	Zhou et al. discloses a system for regeneration of acidic gas (carbon dioxide and hydrogen sulfide) solvent comprising a regeneration cell (regenerator or stripper contactor 24) having a solvent chamber (on the shell side, see paragraph [0026]) arranged to receive a solvent flow, and an internal chamber (the bore or lumen side of the hollow fiber membranes, see again paragraph [0026]) arranged to receive a steam flow (as a stripping medium, see paragraph [0026]), the regeneration cell including a gas permeable membrane (the hollow fiber membranes) separating the solvent chamber and the internal chamber, wherein the regeneration cell is arranged to vent acidic gas (at stream 34) stripped from the solvent by the steam at Fig. 1, the abstract, and paragraphs [0020]-[0021] and [0026]-[0027].

	Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over van den Broeke et al. (US 2014/0007768 A1) in view of Zhou et al. (US 2014/0309471 A1).

	With regard to claim 1, van den Broeke et al. discloses a system for regeneration of acidic gas (carbon dioxide and hydrogen sulfide) solvent comprising a regeneration cell (second desorption membrane unit 11) having a solvent chamber (on one side of the tubular membrane, see paragraph [0035]) arranged to receive a solvent flow, and a second chamber (on the other side of the tubular membrane) arranged to receive a sweep gas flow (14, see paragraphs [0048] and [0050]), the regeneration cell including a gas permeable membrane (the tubular membrane) separating the solvent chamber and the second chamber, wherein the regeneration cell is arranged to vent acidic gas (at stream 12) stripped from the solvent by the steam at Figs. 1 and 3, the abstract, and paragraphs [0003], [0011], [0028]-[0030], [0035], [0042]-[0043], [0048] and [0050].
	van den Broeke et al. does not disclose the second chamber being an internal chamber.
	Zhou et al. discloses a similar system for regeneration of acidic gas solvent wherein a solvent chamber is arranged on a shell side of a membrane regenerator and a second chamber for receiving a sweep gas (steam) is provided as an internal chamber on the bore or lumen side of the hollow fiber (tubular) membrane at paragraph [0026].
	It would have been obvious to one of ordinary skill in the art to incorporate the sweep/permeate side formed as an internal chamber on the lumen/bore side of Zhou et al. into the system of van den Broeke et al. since such is a known arrangement in the art for reliably forming a membrane desorption system. Furthermore, such an arrangement allows the liquid absorbent to flow over the outside surface of membrane and allows for easier cleaning of any accumulated fouling during maintenance operations.
	With regard to the sweep gas being steam, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.
	Alternatively, Zhou et al. discloses using steam as the sweep gas at paragraph [0026], and one of ordinary skill in the art would recognize that it could be employed as the sweep gas in the system of van den Broeke et al. since it can be readily separated from the acid gas in the exiting permeate stream by condensation.

	With regard to claim 3, van den Broeke et al. further discloses a bulk removal regeneration cell (desorption membrane unit 2) having the same arrangement as the regeneration cell (second desorption membrane unit 11) located upstream of the regeneration cell at Fig. 3 and paragraph [0050].
	van den Broeke et al. does not disclose the second chamber of the bulk removal regeneration cell being an internal chamber.
	Zhou et al. discloses a similar system for regeneration of acidic gas solvent wherein a solvent chamber is arranged on a shell side of a membrane regenerator and a second chamber for receiving a sweep gas (steam) is provided as an internal chamber on the bore or lumen side of the hollow fiber (tubular) membrane at paragraph [0026].
	It would have been obvious to one of ordinary skill in the art to incorporate the sweep/permeate side formed as an internal chamber on the lumen/bore side of Zhou et al. into the system of van den Broeke et al. since such is a known arrangement in the art for reliably forming a membrane desorption system. Furthermore, such an arrangement allows the liquid absorbent to flow over the outside surface of membrane and allows for easier cleaning of any accumulated fouling during maintenance operations.

9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Geuzebroek et al. (US 2012/0216678 A1) in view of Zhou et al. (US 2014/0309471 A1).
Geuzebroek et al. discloses a system for regeneration of acidic gas (carbon dioxide and hydrogen sulfide) solvent comprising a regeneration cell (regenerator 114) having a solvent chamber (on one side of the membrane, see paragraph [0061]) arranged to receive a solvent flow, and a second chamber (on the other side of the membrane) arranged to receive a steam flow (see paragraph [0061]), the regeneration cell including a gas permeable membrane (see paragraph [0061]) separating the solvent chamber and the second chamber, wherein the regeneration cell is arranged to vent acidic gas (at stream 116) stripped from the solvent by the steam at Fig. 1, the abstract, and paragraphs [0061] and [0066].
Geuzebroek et al. does not disclose the second chamber being an internal chamber.
	Zhou et al. discloses a similar system for regeneration of acidic gas solvent wherein a solvent chamber is arranged on a shell side of a membrane regenerator and a second chamber for receiving a sweep gas (steam) is provided as an internal chamber on the bore or lumen side of the hollow fiber (tubular) membrane at paragraph [0026].
	It would have been obvious to one of ordinary skill in the art to incorporate the sweep/permeate side formed as an internal chamber on the lumen/bore side of Zhou et al. into the system of Geuzebroek et al. since such is a known arrangement in the art for reliably forming a membrane desorption system. Furthermore, such an arrangement allows the liquid absorbent to flow over the outside surface of membrane and allows for easier cleaning of any accumulated fouling during maintenance operations.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geuzebroek et al. (US 2012/0216678 A1) in view of Zhou et al. (US 2014/0309471 A1), and further in view of Cruz et al. (US 2018/0015409 A1).
Geuzebroek et al. discloses a re-boiler (115) in communication with an outlet from the solvent chamber, the re-boiler arranged to heat the stripped solvent at Fig. 1 at paragraph [0066].
Geuzebroek et al. does not expressly teach the re-boiler removing water and directing the consequential steam flow to the internal chamber.
Cruz et al. teaches using a re-boiler to generate stream from a stripped solvent at Fig. 1 and paragraph [0008] and [0010].
It would have been obvious to one of ordinary skill in the art to incorporate the steam generation from stripped solvent in a reboiler of Cruz et al. into the system of Geuzebroek et al. and Zhou et al. to eliminate the need to provide an external source of steam for the system.

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geuzebroek et al. (US 2012/0216678 A1) in view of Zhou et al. (US 2014/0309471 A1), and further in view of Buijs et al. (US 2009/0118551 A1).
Geuzebroek et al. does not disclose the solvent chamber being concentrically arranged around the internal chamber.
Buijs et al. discloses a membrane separator wherein a first chamber (104) formed around an inner tube (102) is concentrically arranged around a second chamber (103) formed within the inner tube (102) at Fig. 1 and paragraphs [0074]-[0079].
It would have been obvious to one of ordinary skill in the art to incorporate the concentric arrangement of Buijs et al. into the system of Geuzebroek et al. since such is a known arrangement in the art for reliably forming a membrane separation system. Furthermore, such an arrangement provides uniform flow area around the membrane for the solvent.

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Omole reference (see especially Fig. 1, the abstract and paragraphs [0020]-[0024] discloses a similar system for regeneration of acidic gas solvent.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
July 21, 2022